Mobton, J.
It is the general rule that, where an offence is created by statute, an indictment or complaint is sufficient which charges the offence in the words of the statute. Commonwealth v. Raymond, 97 Mass. 567. There is an exception to the rule, where the words of a statute may, by their generality, embrace cases falling within its literal terms, which are not within its meaning or spirit. In such cases, the offence intended to be made penal is ascertained by reference to the context, and to other statutes in pari materiá, and the indictment or complaint must allege all facts necessary to bring the case within the meaning and intent of the legislature. Commonwealth v. Wolcott, 10 Cush. 61. Commonwealth v. Bean, 11 Cush. 414; Commonwealth v. Bean, 14 Gray, 52. Commonwealth v. McCarron, 2 Allen, 157. Commonwealth v. Doherty, 103 Mass. 443. State v. Bierce, 27 Conn. 319. Whiting v. State, 14 Conn. 487. But where the statute sets forth with precision and certainty all the elements necessary to constitute the offence intended to be punished, an indictment or complaint is sufficient, which uses the words of the statute. Commonwealth v. Clifford, 8 Cush. 215. Tully v. Commonwealth, 4 Met. 357.
We are of opinion that the case at bar falls within the general rule. The statute under which this indictment is brought provides that “ whoever, being an inhabitant or resident of this state, by previous appointment or engagement made therein, leaves the state and engages in a fight with another person, without the limits thereof, shall be punished by imprisonment in the state prison not exceeding five years, or by fine not exceeding five *304thousand dollars.” Gen. Sts. c. 160, § 17. By the natural construction of this language, the “ previous appointment or engagement ” refers to, and qualifies, both the leaving the state and the engaging in a fight without the limits thereof. Each act must be in pursuance of the same previous appointment or engagement made within the state. Such is the obvious meaning of the language of the statute. The indictment follows substantially the words of the statute, and we see no reason why it should not receive the. same construction. Thus construed, it contains a sufficient allegation that the defendants not only left the state, but engaged in a fight without its limits, in pursuance of one previous appointment made within the state. Neither the defendant, nor the court, can reasonably understand the allegation of the indictment in any other sense. We think the indictment alleges, without uncertainty or ambiguity, all the facts which constitute the offence intended to be punished by the legislature, and therefore is sufficient. Commonwealth v. Welsh, 7 Gray, 324. Commonwealth v. Ashley, 2 Gray, 356.

Exceptions overruled.